Citation Nr: 0504872	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  99-20 471A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an initial increased evaluation for post-
traumatic stress disorder (PTSD) rated 50 percent from 
February 10, 1997, and 70 percent from October 15, 2002.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from August 1964 to 
August 1968.
This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boise, Idaho.  The record reflects that the 
veteran brought an appeal from a March 1998 rating decision 
of the RO in Seattle, Washington, wherein the RO granted an 
initial 10 percent rating for PTSD from February 10, 1997.  
He continued the appeal seeking a higher rating for PTSD 
after the RO in Boise, Idaho, which assumed jurisdiction of 
his appeal, in August 1999 increased the initial rating to 50 
percent, and in April 2003 granted a total disability rating 
based on individual unemployability (TDIU) and a 70 percent 
rating for PTSD, both effective October 15, 2002.


FINDINGS OF FACT

1.  On a facts found basis, PTSD symptoms of productive of 
impairment compatible with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood difficulty in adapting to stressful circumstances 
(including work or a work like setting); inability to 
establish and maintain effective relationships have been 
manifested from March 18, 1999; prior to that date PTSD 
manifestations were no more than moderate and productive of 
difficulty in establishing and maintaining effective work and 
social relationships.

2.  On a facts found basis, PTSD is productive of total 
occupational and social impairment from January 15, 2001.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 
percent for PTSD prior to March 18, 1999, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.7, 4.130, Diagnostic Code 9411 (2004).

2.  The criteria for an initial increased evaluation of 70 
percent for PTSD from March 18, 1999, have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
4.7, 4.130, Diagnostic Code 9411.


3.  The criteria for an initial evaluation of 100 percent for 
PTSD from January 15, 2001, have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.7, 4.130, 
Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  
In initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2004).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is the primary 
concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 




Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2004).  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  

The CAVC has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

The rating criteria for PTSD under Diagnostic Code 9411 
contemplate that a 50 percent evaluation is to be assigned 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  Id.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2004).

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 (2004) demonstrates 
that the symptoms after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

It is not required to find the presence of all, most, or even 
some, of the enumerated symptoms recited for particular 
ratings.  Id. 

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each veteran and disorder, and the effect of those symptoms 
on the claimant's social and work situation.  Id.  

The evidence considered in determining the level of 
impairment under 38 C.F.R. § 4.130 (2004) is not restricted 
to symptoms provided in that diagnostic code.  Id. at 443.  

Instead, the rating specialist is to consider all symptoms of 
a claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, as 
revised in the 1994, fourth edition (DSM-IV).  Id.

If the evidence demonstrates that a claimant suffers symptoms 
or effects that cause an occupational or social impairment 
equivalent to what would be caused by the symptoms listed in 
that diagnostic code, the appropriate, equivalent rating will 
be assigned.  Id.

Under the revised criteria when evaluating a mental disorder, 
the rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126 (2004).  

The rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Id.

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  Id.

The GAF is a scale reflecting the "psychological, social, 
and occupational functioning in a hypothetical continuum of 
mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995) [citing American Psychiatric Association, 
Diagnostic And Statistical Manual For Mental Disorders 32 
(4th ed. 1994)] (DSM-IV)].  

GAF scores ranging between 71 to 80 reflect that if symptoms 
are present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument) and result in no more than slight impairment 
in social, occupational, or school functioning (e.g., 
temporarily falling behind in schoolwork).  DSM-IV at 32.  

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Id.

Scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Id.  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.


Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis
Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  


The VCAA revises VA's obligations in two significant ways.  
First, VA has a duty to notify the appellant of any 
information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 
5103 (West 2002).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103A (West 2002).

VA issued regulations to implement the VCAA in August 2001.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  
The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  

VA specified that except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), the amended regulations otherwise 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by VA as of that date.  66 Fed. Reg. 
45,620.  

In its discussion of the scope and applicability of the 
regulations, VA stated that except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  VA went on to state that it would apply the new 
regulations to any claim pending but not decided by VA as of 
November 9, 2000.  Id.

The Board is satisfied that all necessary development 
pertaining to the issue of entitlement to an initial 
increased rating for PTSD has been properly undertaken.  The 
Board is confident in this assessment because the evidence as 
presently constituted is sufficient in establishing a 
substantial grant of the benefit sought.  Simply stated, the 
veteran believes he should receive a higher initial 
evaluation on a facts found basis.  





In any event, the record shows that the RO issued a 
comprehensive VCAA notice letter in July 2001 before it 
reviewed the claim again in April 2003.  The veteran had 
appealed the initial rating determination that flowed from 
the grant of service connection for PTSD in March 1998.  In 
such circumstances the VA General Counsel has concluded that 
under 38 U.S.C.A. § 5103(a), VA, upon receipt of a complete 
or substantially complete application, must notify the 
claimant of the information and evidence necessary to 
substantiate the claim for benefits.  

Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of 
disagreement in response to a decision on a claim, the 
"agency of original jurisdiction" must take development or 
review action it deems proper under applicable regulations 
and issue a statement of the case if the action does not 
resolve the disagreement either by a grant of the benefits 
sought or withdrawal of the notice of disagreement.  

If, in response to notice of its decision on a claim for 
which VA has already given the section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  VAOPGCPREC 8-03.  

VA completed the essential development and procedural steps 
outlined in the VA General Counsel's precedent opinion when 
it considered the claim for service connection and the 
reasoning in that opinion is applicable to the situation here 
where the initial determination occurred prior to the 
enactment of the VCAA.  Therefore there is no further 
assistance required on VA's part to insure an informed 
decision.  As discussed below, the record does allow for a 
grant of the benefit sought.

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim on the merits.  

Factual Background & Analysis

In August 1999 the RO had several VA psychiatry evaluations 
of record when it assigned the initial 50 percent evaluation 
for PTSD.  In June 1997 the veteran was not in a treatment 
program and he complained about bad dreams twice a week.  He 
had started part-time work in maintenance.  He reported that 
he last worked full-time as a carpenter (a civil service 
employee) in 1994 having stopped when the base closed.  He 
reported problems in interpersonal relationships on the job 
and irritability, concentration and memory problems.  

The examiner reported the veteran's mood was neutral, his 
affect guarded and cautious.  There was no thought disorder 
and he was cooperative.  The examiner reported PTSD with a 
global assessment of functioning (GAF) approximately 65 with 
mild symptomatology.  In an addendum the examiner explained 
the PTSD symptoms at the time appeared to have a relatively 
mild effect on current functioning and did not appear to 
prevent him from working in any significant way.  The 
examiner noted that the veteran stopped working on account of 
a base closing rather than PTSD.  

The VA examiner on March 18, 1999, noted the veteran was in a 
treatment program since mid 1998 and medicated for PTSD, and 
that he complained of continued sleep disturbance and 
hypervigilance, isolating himself and irritability.  He was 
not working and felt he could not stay long in jobs because 
of problems with interpersonal relationships.  He was alert 
and cooperative with good hygiene and grooming.  He was 
coherent and relevant with a constricted affect and depressed 
mood.  He was well oriented and his judgment and insight were 
intact.  The examiner elaborated on relevant test data.  The 
diagnosis was PTSD with a GAF of 50 for past year and present 
functioning.  

In his September 1999 substantive appeal, the veteran stated 
he felt that his PTSD made him unemployable due to its 
severity.  He provided an application for a TDIU that showed 
he had become to disabled to work in May 1999, and that he 
had worked for a maintenance service several hours a week 
during the previous four years.  


An October 1999 psychological assessment for state disability 
determination purposes noted the veteran was seen monthly 
through the VA.  The examiner noted the spouse's description 
of manifestations.  The psychiatric diagnoses were PTSD, 
dysthymic disorder and alcohol dependence in reported 
remission and the GAF was estimated at 55.  

Regarding functional capacity, the examiner felt the veteran 
could understand and remember simple instructions and 
procedures although affective symptoms would likely reduce 
his efficiency to detail and complexity.  His performance on 
attention and concentration tasks seemed rather weak.  His 
judgment for routine matters appeared intact and he appeared 
rather reactive to situational stressors.  

The June 2000 VA examination supplemented the record of 
recent outpatient treatment.  The veteran reported doing 
self-employment maintenance work for various landlords from 
1995 through 1998, but had difficulties with that, as 
described in the report.  He also reported he had physical 
problems, mentioning asthma and cardiovascular problems as 
well as medication and age as factors limiting his ability to 
work.  He stated the medication for PTSD helped increase his 
sleep and mood.  He reported going out occasionally and 
avoiding crowds and never having people to his house for 
socializing.  

The mental status evaluation was consistent with previous 
examinations, and the examiner interpreted recent 
psychological tests.  The psychiatric diagnoses were PTSD and 
dysthymic disorder, and the GAF was 52 for the past year and 
current functioning levels.  

The examiner commented it did not appear that PTSD symptoms 
alone caused the veteran to be unemployable, although it did 
appear that his irritability and difficulty getting along 
with people contributed to his inability to sustain his 
maintenance business, but it was not the sole reason.  

In February 2000 a VA staff psychiatrist wrote that the 
veteran had been under treatment for PTSD since 1998, and 
that his symptoms were persistent although decreased in 
intensity in spite of treatment.  Although he could do daily 
routine activities he would have a difficult time looking for 
work much less maintaining any gainful employment because of 
the PTSD symptoms that were listed in the report.  The 
psychiatrist stated that any form of stress would aggravate 
these symptoms.  In September 2000 the same staff 
psychiatrist wrote that the veteran's diagnosis was chronic 
PTSD with depression, that the veteran still could not work 
because of these problems and that his GAF was 50.

In an October 2000 report the VA clinicians, who had examined 
the veteran recently and provided the summary statements, 
agreed that PTSD symptoms alone did not cause him to be 
unemployable, but in combination with his medical problems 
did result in difficulty finding or maintaining employment.  
The clinicians concluded it was possible that PTSD symptoms 
were exacerbated by his difficult circumstances, but the 
severity of the PTSD symptoms alone did not cause him to be 
unemployable and his medication did not render him unable to 
perform work.  

The report of VA hospitalization on January 15, 2001 for an 
acute exacerbation of PTSD noted VA treatment regularly 
through one clinician since July 1998 and that the veteran 
had last worked in 1994 as a carpenter.  He had tended to 
isolate himself and spend his days drinking in a bar.  This 
had worsened to the point he was grossly intoxicated and 
presented to the emergency room.  The GAF was 25 on 
admission, 55 at discharge seven days later, and 50 for the 
past year.  His prognosis was mildly guarded.

On a January 2002 VA examination the veteran reported very 
little in the way of work activities, that he had no friends 
and belonged to no organizations.  He stated that the primary 
barrier to employment was his physical condition.  He 
reported ongoing VA therapy for PTSD and complained of 
irritability, memory and concentration problems.  He 
characterized himself as emotionally distant from others, and 
he endorsed symptoms suggestive of hypervigilance and 
suicidal ideation.  



He appeared rather angry and suspicious, and he was alert and 
oriented without symptoms suggesting psychosis.  His memory 
was characterized as vague, his expression predominantly 
distrustful, his affect dysphoric, and he had insight into 
some areas of his behavior.  

The psychiatric diagnoses were dysthymic disorder, PTSD and 
alcohol dependence in sustained remission.  The GAF was 50 
for the past year and currently.  The examiner stated that 
the relative disability associated with each Axis I disorder 
cannot be parceled out.  

VA clinical records show that on October 15, 2002, the 
veteran was admitted to a VA hospital for an acute 
exacerbation of PTSD, the manifestations being related by his 
spouse.  The GAF on admission was 35 and 60 at discharge two 
weeks later.  

In March 2003 a VA psychiatrist wrote that the veteran had 
been unable to work since 1994, due to PTSD to a degree that 
he could not tolerate crowds, and had such high arousal that 
he was constantly on guard and anxious.  He was totally 
unable to socialize due to paranoid thoughts and his symptoms 
had waxed and waned, and he tended to avoid any interaction 
with others.  The physician opined that PTSD rendered the 
veteran totally and permanently disabled and unemployable.  


Initial Increased Evaluation for PTSD

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

The veteran has argued that his PTSD has been more disabling 
than the initially granted staged evaluation of 50 and 70 
percent would indicate.  The Board tends to agree in this 
regard.  In summary, the evidentiary record clearly shows 
that he leads a socially isolative existence and has been out 
of the labor market for a number of years.  The evidentiary 
record contains comprehensive summaries of VA psychotherapy 
and several formal rating examinations.  On the contrary, 
there has been shown a worsening of symptoms by comparing 
earlier and later dated reports from therapists as reported 
in the record and the examinations.  However the record 
demands consideration of the assignment of "staged" ratings 
rather than simply assigning one rating for the entire 
period.  The record as discussed below does not support that 
outcome.  See Fenderson, supra.

In this regard, the Board notes that on the examinations in 
1997, there is some indication of social activity, but 
basically and for the most part the veteran led a rather 
secluded life style, and his spouse has described his 
manifestations on more than one occasion.  When VA examined 
him he described the typical psychiatric symptomatology 
associated with PTSD.  The VA examiner observed that his 
overall psychiatric symptomatology was mild and corresponded 
to a GAF of 65.  

There were no hospitalizations and he was not in a formal 
treatment program.  The examiner's addendum emphasized that 
the veteran's manifestations would be problematic, but being 
relatively mild had not actually caused him to stop working 
as other factors influenced termination of employment.  

Thus, for the period from February 10, 1997 through the 
initial VA evaluation, PTSD is more nearly indicative of some 
difficulty in social, occupational, or school functioning, 
but the veteran was generally functioning pretty well, and 
had some meaningful interpersonal relationships, although he 
would have had difficulty in establishing and maintaining 
effective work and social relationships.  This picture is 
adequately compensated with the 50 percent evaluation on a 
facts found basis.  The next higher evaluation of 70 percent 
comports with the veteran's disability picture reflected 
initially on the examination in March 1999, in consonance 
with the GAF score then assigned which has been consistently 
reported in subsequent evaluations.

In this regard, the Board notes that if the examination on 
March 18, 1999 and subsequent evaluations and therapy 
summaries are viewed collectively, the picture that emerges 
is one of deficiencies in most areas such as work, suicidal 
ideation, depression, and difficulty in adapting to stressful 
circumstances.  The veteran avoids circumstances that may be 
a source of stress and examiners have essentially noted his 
marked irritability and isolation.  His social activity is 
limited and his activities during the day are rather 
reclusive in nature.

The Board must certainly acknowledge that although the 
reports do not endorse totally disabling PTSD, which would 
support a 100 percent schedular evaluation, and in fact set 
out clear reasoning against finding that level of impairment, 
there is no doubt that these reports show PTSD in and of 
itself has been a substantial factor in his inability to 
work.  Suffice it to say, the 50 percent evaluation 
contemplates a much lesser intensive psychiatric impairment, 
which only recognizes difficulty in social and industrial 
adaptation and moderate symptoms.  

PTSD is surely more disabling and for all intents and 
purposes more closely approximates the level of impairment 
contemplated in the next higher evaluation of 70 percent from 
March 1999.  Since then, the GAF has been consistently at or 
near 50, which presents a rather bright line of increased 
disability from the initial evaluations.  It reflects serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning.  

The GAF scores are weighted closer to 50, so overall the 
manifetastations equate more closely to serious rather than 
moderate symptoms.  38 C.F.R. § 4.7 (2004).  

Having determined on a facts found basis that the veteran 
meets the criteria for the next higher evaluation of 70 
percent from March 18, 1999, with application of the 
schedular criteria, the Board must now determine whether PTSD 
is productive of a higher level of impairment than that 
contemplated in the assigned 70 percent evaluation.  Here the 
Board has not overlooked that the veteran received a TDIU 
from October 15, 2002.  However this rating does not moot 
consideration of a higher schedular rating.  See VAOPGCPREC 
6-99.

The Board finds that PTSD is productive of total social and 
industrial impairment from January 15, 2001.  In this regard, 
the veteran has shown a substantial deterioration with two 
psychiatric hospitalizations, an examination showing a 
downward course and a recent therapist report that shows a 
substantially poorer evaluation of the veteran than appeared 
in the earlier treatment summaries.

From the two hospital reports, it appears he has had serious 
exacerbations of PTSD.  The examiner in 2002 noted that 
various Axis I diagnoses could not be parceled out which 
allow the Board to consider them in the rating.  He has not 
been shown to suffer from marked hypervigilance, isolation 
and suicidal ideation and persistent danger of hurting 
himself or others.  In addition the VA clinician in 2003 
found PTSD symptoms rendered the veteran totally disabled, a 
finding not present in contemporaneous summaries from earlier 
periods.  

In other words, the governing criteria for a 100 percent 
evaluation have been more nearly approximated.  The veteran 
demonstrated less than satisfactory control than when 
examined by VA in June 2000, and when he was evaluated late 
in 1999 for another disability evaluation program.  For the 
foregoing reasons, the Board finds a plausible basis upon 
which to predicate entitlement to a 100 percent schedular 
evaluation for PTSD from January 15, 2001, as the governing 
criteria have been more nearly approximated.  

In summary, the Board finds that the evidentiary record, with 
application of all pertinent governing criteria, supports an 
initial evaluation of 70 percent for PTSD from March 18, 1999 
and a 100 percent schedular evaluation from January 15, 2001.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.7, 4.130, Diagnostic Code 9411 (2004).  The most 
recent correspondence on record from the veteran's present 
therapist shows that he was considered to be 100% disabled 
and unable to likely work again.  This appears consistent 
with the presentation resulting in two recent periods of 
hospitalization and the most recent formal evaluation. 

As noted previously, the appeal was limited to an increased 
evaluation on a schedular basis with the TDIU being used by 
the representative as argument for a higher schedular rating.  
Thus the Board does not intend to infer any opinion regarding 
the effective date for a TDIU rating as that issue was not 
raised on appeal either directly or by inference.  See Meeks 
v. West, 216 F.3d 1363, 1367 (Fed. Cir. 2000), holding that 
retroactive rating in claims such as the appellant's must be 
completed on a facts found basis.


ORDER

Entitlement to an initial rating in excess of 50 percent for 
PTSD prior to March 18, 1999, is denied.  

Entitlement to an initial increased rating for PTSD of 70 
percent from March 18, 1999, and 100 percent from January 15, 
2002, is granted, subject to the regulations governing the 
payment of monetary awards.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


